 

Exhibit 10.3

 

[tm2015608d1_ex10-3img001.jpg] 

 

April 9, 2020

 

David Sledge

6800 Executive Ct.

Midland, TX 79707

 

Dear David:

 

This letter memorializes the understanding between you and ProPetro Holding
Corp. (the “Company”) regarding your compensation for your employment as Chief
Operating Officer of the Company beginning April 13, 2020 (the “Effective
Date”). As of the Effective Date, you will receive an annualized base salary of
$361,250 (your “New Annual Base Salary”). Your New Annual Base Salary will not
be used for the purpose of calculating any Severance Payment, as defined in that
that certain Employment Agreement, entered into between you and the Company as
of April 17, 2013 (as amended, the “Employment Agreement”). Instead, any
Severance Payment shall be calculated using the greater of your Annual Base
Salary prior to the Effective Date and your Annual Base Salary at the time of
any qualifying termination of employment. You will remain eligible to earn an
annual cash bonus in an amount up to 65% of your New Annual Base Salary;
provided, however, that your annual cash bonus opportunity for 2020 will take
into account your base salary before and after the Effective Date. As is
currently the case, the amount of the Annual Bonus actually paid to you for any
given calendar year remains subject to the terms and conditions of the ProPetro
Holding Corp. Senior Executive Incentive Bonus Plan, as in effect from time to
time and the attainment of the applicable performance targets, as determined in
the sole discretion of the compensation committee (the “Compensation Committee”)
of the Board of Directors of the Company. In addition, the value and terms and
conditions of any future awards granted to you under the ProPetro Holding Corp.
2017 Incentive Award Plan will continue to be determined by the Compensation
Committee in its sole discretion.

 

This letter shall be deemed to amend the Employment Agreement, as of the
Effective Date, to the extent any provision of your Employment Agreement is
inconsistent with this letter. All other provisions of the Employment Agreement
shall remain in full force and effect. In signing below, you hereby explicitly
consent to the changes described in this letter, and in return for your
continued employment as described above, you hereby waive any and all rights you
may have to terminate your employment with the Company or its Affiliates (as
such term is defined in the Employment Agreement) for Good Reason (or similar or
related definitions) as a result of these changes (including any right to
receive any payments or benefits pursuant to the Employment Agreement or any
other plan, program, or agreement sponsored or maintained by the Company or any
of its Affiliates (collectively, the “Company Plans”) as a result of these
changes). For the avoidance of doubt, execution of this letter will not be
deemed to constitute a (i) consent to any future modification to your
responsibilities, duties or compensation that are not described in this letter
(such modifications, if any, the “Future Modifications”) or (ii) waiver of your
right, if any, to terminate your employment with the Company or its Affiliates
for Good Reason pursuant to the terms of your Employment Agreement or any other
Company Plan as a result of any Future Modifications.

 



 

 

 

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit the rights of the stockholders of
the Company under the Company’s Bylaws.

 

Please indicate your agreement with the foregoing by signing and dating below
and returning an executed copy of this letter to me.

 

[Signature Page to Follow]

 



2

 

 

  PROPETRO HOLDING CORP.       By: /s/ Phillip A. Gobe   Name:   Phillip A. Gobe
  Title: Chief Executive Officer and       Chairman of the Board

 

AGREED AND ACKNOWLEDGED:       /s/ David Sledge   David Sledge  

 

Date:    April 9,
2020                                                                                                 

 



Signature Page to

Letter Agreement with David Sledge



 



 

 